COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-027-CV

 
ALICE 
LOWRIMORE, INDEPENDENT                                         APPELLANT
EXECUTRIX 
OF THE ESTATE OF ROBERT
E. 
LOWRIMORE, DECEASED 
 
V.
 
FIRST 
STATE BANK                                                                  APPELLEE

----------
FROM 
PROBATE COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 
AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. 
R. APP. 
P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
                                                                  PER 
CURIAM 

  
PANEL D:   McCOY, 
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
February 12, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.